             Case 5:20-cv-01472 Document 1 Filed 12/29/20 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

AMBER AUBONE,                                         §
                                                      §
               Plaintiff,                             §
                                                      §       Civ. No. 5:20-cv-1472
V.                                                    §
                                                      §
                                                      §
HEB                                                   §
                                                      §
               Defendant.                             §

     DEFENDANT’S NOTICE OF REMOVAL TO THE UNITED STATES DISTRICT
     COURT FOR THE WESTERN DISTRICT OF TEXAS, SAN ANTONIO DIVISION

       H-E-B, LP, improperly named herein as “HEB” (referred to herein as “Defendant”), hereby

removes the state court action entitled Amber Aubone v. HEB, Cause No. 2020-CI-21419,

originally filed in the 285th Judicial District Court of Bexar County, Texas (the “Lawsuit”), to this

Court pursuant to 28 U.S.C. §§1331 and 1446. In support thereof, Defendant states as follows:

       A.      Exhibits

       The following documents are attached to comply with 28 U.S.C. §1446(a) and (b).

               Exhibit A – Plaintiff’s Original Petition

               Exhibit B - Defendant’s Original Answer

               Exhibit C - State Court Docket Sheet

               Exhibit D - Index of Matters Being Filed

               Exhibit E - List of All Counsel of Record

               Exhibit F - Defendant’s Notice of Consent to Removal

               Exhibit G – Plaintiff’s Narrative of Discrimination by HEB

       There are no orders signed by the state court judge.



                                                 1
               Case 5:20-cv-01472 Document 1 Filed 12/29/20 Page 2 of 5




       B.       Background and Basis for Removal

       1.       On November 3, 2020, Pro Se Plaintiff Amber Aubone filed her Petition in the

285th Judicial District Court of the State of Texas in and for Bexar County, Texas, styled Amber

Aubone v. HEB, Cause No. 2020-CI-21419. A copy of Plaintiff’s Original Petition is attached

hereto as Exhibit “A”.

       2.       Defendant H-E-B, LP was never served.

       3.       Nonetheless in an abundance of caution, Defendant filed an Original Answer and

Special Exceptions on December 7, 2020 a copy of which is attached hereto as Exhibit “B”. The

Original Answer was served on Plaintiff via hand delivery, email, certified mail and regular mail.

Following Defendant’s Answer, Plaintiff filed a “Narrative of Discrimination by HEB, a copy of

which is attached hereto as Exhibit “G”.

       4.       Removal is proper because Plaintiff’s suit involves a federal question. This action

is a civil action of which this Court has original jurisdiction under 28 U.S.C. § 1331 and 1441(a).

Grable & Sons Metal Prods., Inc. v. Darue Eng’g & Mfg., 525 U.S. 308, 312 (2005); Broder v.

Cablevision Sys. Corp., 418 F.3d 187, 194. Specifically, Plaintiff’s claims arise under federal law

as Plaintiff alleges that Defendant had a duty to ensure its employees were compliant with federal

law. Furthermore, Plaintiff alleges that per the Civil Rights Act of 1964, Defendant cannot

discriminate by refusing customers service on the basis of disability or race and that is the basis of

her lawsuit.

       5.       Defendant is informed and believes that Plaintiff is a resident of the State of Texas

based on statements contained in Plaintiff’s Original Petition. The incident made the basis of this

lawsuit occurred in Bexar County, Texas.




                                                  2
             Case 5:20-cv-01472 Document 1 Filed 12/29/20 Page 3 of 5




       6.      Defendant, H-E-B, LP is and at all times relevant to this action was, a limited

partnership. Defendant has its principal place of business in Texas.

       7.      Defendant files this notice of removal within the 30-day time period required by 28

U.S.C. § 1446(b); see Brown v. Demeo, Inc , 792 F.2d 478, 481-82 (5th Cir. 1986); see also

Delgado v. Shell Oil Co., 890 F. Supp. 1324, 1345 (S.D. Tex. 1995). Notice of Removal is timely

filed as 30 days have not lapsed since the time Defendant became aware of Plaintiff's Original

Petition in this case. Defendant to date has not received service of Plaintiff’s Original Petition,

however, Defendant became aware of the lawsuit and filed its Answer on December 7, 2020. See

Exhibit C (State Court Docket Sheet).

       8.        All pleadings, process, orders, and all other filings in the state court action are

attached to this notice as required by 28 U.S.C. § 1446(a).

       9.        Venue is proper in this district under 28 U.S.C. §1441(a) because this district and

division embrace the place in which the removed action has been pending.

       10.       Defendant will promptly file a copy of this notice of removal with the clerk of the

state court in which the action is pending.

       11.       In accordance with 28 U.S.C. §1441(a), this matter is being removed to the U.S.

District Court for the Western District of Texas, San Antonio Division because this court is the

court for the district and division embracing the place where such action is pending, i.e., Bexar

County, Texas.

       12.     Defendant consents to the removal of this case to federal court. 28 U.S.C. §

1446(b)(2)(A) (providing "all defendants who have been properly joined and served must join in

or consent to the removal of the action."). See Exhibit F.




                                                 3
             Case 5:20-cv-01472 Document 1 Filed 12/29/20 Page 4 of 5




       13.     Plaintiff did not demand a jury trial in her Original Petition filed in the state court

action. See Exhibit A, Plaintiff’s Original Petition.



       C.      Conclusion

       For the reasons stated above, Defendant prays that the action now pending in 285th Judicial

District Court of the State of Texas in and for Bexar County, Texas, styled Amber Aubone v. HEB,

Cause No. 2020-CI-21419, as described herein, be removed to the United States District Court for

the Western District of Texas, San Antonio Division, and for any and all other relief to which

Defendant may be justly entitled.

                                              Respectfully submitted,

                                              Meritz | Reddy, PLLC
                                              310 W. Sunset, 2nd Floor
                                              San Antonio, TX 78209
                                              210.672.2502
                                              E: service@mrlawtx.com

                                              By: /s/ Krishna Reddy
                                              KRISHNA REDDY
                                              SBN: 24065954
                                              MARTINA MERITZ
                                              SBN: 24037098
                                              ATTORNEYS FOR DEFENDANT




                                                 4
             Case 5:20-cv-01472 Document 1 Filed 12/29/20 Page 5 of 5




                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was sent in accordance with
the Texas Rules of Civil Procedure this the 29th day of December, 2020 properly addressed as
follows:

Amber Aubone
10707 West Interstate IH-10
#1010
San Antonio, Texas 78230
Served Via Hand Delivery, E-mail: amberaubone1977@gmail.com, Certified Mail and
Regular Mail


                                                    By: /s/ Krishna Reddy
                                                    KRISHNA REDDY




                                               5
